DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
New 112(a) rejection necessitated by amendment. 
Regarding 35 U.S.C. 112(d) rejections
Examiner notes that no arguments appear to be present and no amendments were made with respect to claim 12. Thus the 112(d) rejection of claim 12 has been maintained.
Regarding 35 U.S.C. 101 rejections
Applicant’s arguments, see REMARKS, filed 11/07/2022, with respect to claims 1-8 and 10-15 have been fully considered and are persuasive.  The 35 U.S.C. 101 Rejections of claims 1-8 and 10-15 have been withdrawn. 
Regarding 35 U.S.C. 103 rejections
Applicant’s arguments with respect to claims 1-8 and 10-15 have been considered but are moot in view of the new grounds of rejection necessitated by amendment. Examiner notes that while Schneider and Deladi are still relied upon, new teachings are relied upon for teaching receiving, from the interventional device a trigger signal indicating a position of the interventional device in the anatomy at a time of activation of the interventional device and modifying the reference image to indicate (ii) a marker corresponding to the position of the interventional device in the anatomy at the time of the activation of the interventional device; 


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 12 is directed towards narrowing the scope of the positioning system of claim 11. Examiner notes that the positioning system of claim 11 is not positively recited as a part of the claimed invention, but rather recited as being used with the claimed invention in order for the processor to receive position data. Because the position system is not a part of the claimed invention, claim 12 is directed to further defining an unclaimed element and therefore fails to further limit the claimed invention.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (WO 2015075612), hereinafter Schneider, in view of Deladi et al. (US 20130245433 A1), hereinafter Deladi and Panescu (US 20010009976 A1), hereinafter Panescu.
Regarding claims 1 and 14, 
Schneider teaches an ultrasound visualization system (at least fig. 4 (400) and corresponding disclosure in at least pg. 19 lines 10-19) for tracking a position of a moving object during a medical procedure (pg. 22 which discloses embodiments of the present system may be used for catheter based procedures), the ultrasound visualization system (400) comprising at least one processor (at least fig. 4 (410) and corresponding disclosure in at least pg. 19 lines 10-19 and pg. 6 which discloses the process of fig. 1 is performed using one or more computers) configured to: 
receive a stream of live ultrasound images (at least fig. 1 (103) and corresponding disclosure in at least pg. 7 lines 5-19 which disclose acquiring images of the patient in real time) from an ultrasound imaging probe (at least fig. 4 (440) and corresponding disclosure in at least pg. 19 lines 10-19)
extract from the stream of live ultrasound images a reference image comprising reference image data of an anatomy, the reference image including an anatomical feature (pg. 2 lines 5-18 which disclose the ultrasound image data of an anatomical object (i.e. an anatomical feature) includes a current frame and one or more previous frames and comparing a reference frame selected (i.e. extracted) from the one or more previous frames);
continually extract from the stream of live ultrasound images a current image comprising current image data of the anatomy, the current image being later in time to the reference image and including at least a portion of the anatomical feature and including a portion of the moving object (pg. 2 lines 5-18 which discloses the ultrasound image data of an anatomical object. Examiner notes any objects moving within the image including the anatomical feature in a dynamic scan pg. 8 lines 1-5) at a current position (pg. 2 lines 5-18 which disclose the ultrasound data may include a current frame which may be a most-recently acquired frame (i.e. later in time to the reference frame which is a previously acquired image) and compare the current frame and the reference frame. Examiner notes the current frame is extracted in order to perform the comparison) (pg. 17 lines 1-9 which discloses embodiments may be configured to continuously run in real time to determine the displacement of a current frame relative to a reference frame, thus the current frame is continually extracted)
match the at least a portion of the anatomical feature in each continually extracted current image with the anatomical feature in the reference image to determine a spatial relationship between the current position of the moving object and the anatomical feature in the reference image (at least fig. 1 (111) and corresponding disclosure in at least pg. 10 lines 3- 22 which discloses displacement (i.e. spatial relationship) determination is determined by a spatial registration (i.e. matching) and pg. 2 lines 4-18 which discloses comparing the current frame and the reference frame to determine the displacement)
While Schneider teaches the system may be used for interventions such as needle biopsy or catheter based procedures (pg. 22 line 19 – pg. 23 line 4), Shneider fails to explicitly teach that the moving object is specifically an interventional device. Schneider further fails to explicitly teach wherien the at least one processor is configured to modify, the reference image to indicate the current position of the interventional device in the reference image based on the determined spatial relationship and provide, for presentation on a display, the modified reference image.
Deladi, in a similar field of endeavor involving ultrasonic imaging, teaches an ultrasound visualization system (at least fig. 1 (1) and corresponding disclosure in at least [0040]) for tracking a position of an interventional device (at least fig. 1 (20) and corresponding disclosure in at least [0041] and [0051] which discloses the location of the catheter tip 2 can be determined in real-time) based on a stream of live ultrasound images ([0024] which discloses the location determination apparatus uses ultrasound images generated in real time) received from an ultrasound imaging probe (at least fig. 1 (5) and corresponding disclosure in at least [0040]), the ultrasound visualization system (1) comprising at least one processor (at least fig. 1 (40) and corresponding disclosure in at least [0040]) configured to:
Continually extract from the stream of live ultrasound images a current image comprising current image data of an anatomy, the current image ([0024] which discloses the previously acquired image can be registered with the real-time ultrasound image. Examiner notes such a registration would require continually extracting the real-time/current ultrasound image comprising current image data) including a portion of an anatomical feature ([0024] which discloses the ultrasound image of the second object (i.e. the heart) is a currently acquired ultrasound image) and including at least a portion of the interventional device at a current position ([0024] which discloses the determined location of the first object (i.e. the catheter) with respect to the ultrasound image based on the ultrasound signals transmitted between the first and second ultrasound units. Examiner thus notes the ultrasound image would include at least a portion of the interventional device 20 such as at least the tip 2)
Match a portion of an anatomical feature in the continually extracted current image with an anatomical feature in a reference image ([0024] which discloses the previously acquired (i.e. reference) image of, for example, the heart can be registered with the real-time ultrasound image. Examiner notes that registering the images would match any portion of the heart in the current image with the heart in the reference image) to determine a spatial relationship between the current position of the interventional device and the anatomical feature in the reference image ([0024] which discloses the registration allows the location determination apparatus to determine the location of the first object (i.e. the interventional device (20)) within the second object (i.e. the anatomical feature in the reference image) in real time (thus a current position))
modify the reference image to indicate (i) the current position of the interventional device in the reference image based on the determined spatial relationship ([0024] which discloses the location of the catheter tip or needle tip can be shown in real-time on a previously acquire image of the heart (for example))  and (ii) a marker (at least fig. 6 (65) and corresponding disclosure in at least [0064 corresponding to the position of the interventional device in the anatomy in real time ([0064] which discloses in order to visualize the location of the catheter tip with respect to the ultrasound image (i.e. the previously acquired image [0063] or [0024]) corresponding to the position of the interventional device in real-time ([0064] which discloses the location of the catheter is shown overlaid (i.e. as a marker in its broadest reasonable interpretation) on an actual ultrasound image 66) 
and provide, for presentation on a display(at least fig. 1 (17) and corresponding disclosure in at least [0052]), the modified reference image (see at least fig. 6 and [0024] which discloses the location can be shown in real-time on a previously acquired image)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Schneider to include tracking an interventional device as taught by Deladi in order to accurately assist in guiding an interventional instrument during catheter based procedures or needle biopsies. 
It would have been further obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Schneider, as currently modified, to include a marker as taught by Deladi in order to enhance the user’s visualization of the needle with respect to the reference image. 
Schneider, as modified, fails to teach that the at least one processor is further configured to: 
Receive, from the interventional device, a trigger signal indicative of a position of the interventional device in the anatomy at a time of activation of the interventional device; 
Panescu, in a similar field of endeavor involving ultrasound imaging, teaches receiving, from an interventional device, a trigger signal indicative of a position of the interventional device in the anatomy at a time of activation of the interventional device ([0150] which discloses transmission of ablation energy by the generation generates an output signal and [0151] which discloses output signal commands identification of the location of the ablation electrode)
modifying an image to indicate a marker corresponding to the position of the interventional device in the anatomy at the time of the activation of the interventional device ([0151] which discloses the output signal commands identification of the location of the ablation electrode and generates a time stamped marker 122 identifying the position of the electrode at the instant ablation occurs. See at least fig. 10A to show the marker)
and providing, for presentation on a display (at least fig. 1 (56) and fig. 10A (62) and corresponding disclosure in at least [0103]), the modified reference image (see at least fig. 10A)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Schneider, as currently modified to include a trigger signal and modifying the image as taught by Panescu in order to record each ablation event in context of a graphical image for inclusion in a database specific to the patient (Panescu [0151]). Such guidance would allow a user to recall previous positions at which ablation occurred such that these areas may be avoided as the procedure moves forward.  

Examiner notes the system of claim 1 would comprise the non-transitory computer readable medium comprising instructions to perform the automated process of claim 14 with steps corresponding to the functions cited for the system.


Regarding claim 6, 
Schneider further teaches further comprising the ultrasound imaging probe (440) 
and Deladi, as applied with respect to claim 1, further teaches further comprising the interventional device (Deladi 20)

Regarding claim 7, 
Schneider further teaches that the ultrasound imaging probe is one of: an intra cardiac echography, ICE, imaging probe or a trans esophageal, TEE, imaging probe (“It is further envisioned that embodiments of the present system may be used for cardiac interventions such as: catheter based procedures, transcatheter aortic valve replacement (TAVR), VSD repair, ASD repair, atrial appendage closure, MitralClip procedures, and atrial ablations. It is further envisioned that embodiments of the present system may be used for Transthoracic (TTE) or transesophageal (TEE) imaging.” (pg. 23, lines 1-2)).

Regarding claim 8,
Schneider, as modified, teaches the elements of claim 6 as previously stated. 
Deladi further teaches wherein the interventional device (20) is an ablation catheter ([0018] which discloses the first object can be a catheter comprising an ablation elements like an ablation electrode for ablating the second object)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Schneider, as currently modified, to include an ablation catheter as taught by Deladi in order to provide treatment to the anatomic feature ([0021]). 

Regarding claim 10, 
Deladi, as applied with respect to claim 1 further teaches wherein the interventional device (20) is an ablation catheter ([0018] which discloses the first object can be a catheter comprising an ablation elements like an ablation electrode for ablating the second object)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Schneider, as currently modified, to include an ablation catheter as taught by Deladi in order to provide treatment to the anatomic feature ([0021]). 
Panescu, as applied with respect to claim 1, further teaches wherein the interventional device is an ablation catheter ([0125] which discloses catheter tube that carries basket structure 14 and [0139] which discloses catheter tobe brings operative elemtna and ablation electrode into conforming intimate contact)  and wherein the trigger signal is indicative of delivery of ablation energy by the ablation catheter ([0049]).

Regarding claim 11,
Schneider, as modified, teaches the elements of claim 1 as previously stated. 
	Deladi further teaches wherein the at least one processor (40) is further configured to: 
Receive, from a positioning system (at least fig. 2 (7-10) and at least fig. 1 (5). Examiner notes the transducers 7-10 of fig. 2 and the transducers of the ultrasound probe (5) are considered the positioning system in its broadest reasonable interpretation) comprising at least one position sensor (at least fig. 2 (7-10) and corresponding disclosure in at least [0042]) disposed on the interventional device (20) (see at least fig. 2), at least one position sensor disposed on the ultrasound imaging probe ([0046] which discloses the ultrasound transducer comprises several ultrasound transducers (i.e. position sensors)), position data corresponding to a current position of the position sensor disposed on the interventional device respective to the ultrasonic imaging probe ([0048] which discloses the location determination unit 6 is adapted to determine the location of the catheter tip within the hear based on at least one of the time of flight and the transmission direction of the transmitted ultrasound signals both of which are interpreted as position data corresponding to a current position of the position sensor disposed on the interventional device respective to the ultrasonic imaging probe); and to 
Indicate, in the reference image, the current position of the interventional device, based on the current position of the position sensor disposed on the interventional device respective the ultrasonic imaging probe ([0024] which discloses the location determination unit is adapted to determine the location of the first object within the second object with respect to the ultrasound image based on the ultrasound signals transmitted between the first and second ultrasound units and the ultrasound information and further discloses such determination allows the location of the catheter or needle tip to be shown in real-time on a previously acquire image of the heart).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Schneider, as currently modified to include the positioning system of Deladi in order to determine the relative position of the interventional instrument accordingly for modifying the reference image. 

Regarding claim 12,
Deladi, as applied with respect to claim 11 above further teaches wherein the positioning system is an ultrasound-based positioning system ([0024] which discloses the location determination unit is adapted to determine the location of the first object within the second object with respect to the ultrasound image based on the ultrasound signals transmitted between the first and second ultrasound units) 

Regarding claim 13,
Deladi, as applied with respect to claim 11 further teaches further comprising the positioning system (fig. 2 (7-10) and the transducers of the ultrasound probe)

Claim 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider, Deladi, and Panescu as applied to claim 1 above, and further in view of Hossack et al. (US 20020120195 A1), hereinafter Hossack.
Regarding claim 2, 
Schneider, as modified, teaches the elements of claim 1 as previously stated. 
 Schneider further teaches matching the portion of the anatomical feature in the current image with the anatomical feature in the reference image to establish a spatial relationship between a non-overlapping portion of the second field of view and the first field of view (Examiner notes the registration as discussed above would establish a spatial relationship between all of the reference and current image including any non-overlapping portions).
Schneider, as modified, fails to explicitly teach that the reference image corresponds to a first field of view, and wherein an overlapping current image from the stream of live ultrasound images corresponds to a second field of view that has as an overlapping portion that overlaps with the first field of view and a non-overlapping portion that does not overlap with the first field of view; and wherein the at least one processor is further configured to extend the field of view of the reference image by: adapting the reference image to include at least a portion of the non- overlapping portion of the second field of view based on the established spatial relationship.
Hossack, in a similar field of endeavor involving ultrasound imaging, teaches wherein a first image (at least fig. 3 (20) and corresponding disclosure in at least [0028]) corresponds to a first field of view (se at least fig. 3), and a second image (at least fig. 3 (20’) and corresponding disclosure in at least [0028]) corresponds to a second field of view (see at least fig. 3) that has an overlapping portion (at least fig. 3 (20”) and corresponding disclosure in at least [0028]) and a non-overlapping portion (see annotated fig. 3 below) that does not overlap with the first field of view (see at least fig. 3).
And wherein at least one processor ([0092] which discloses the registration and composition processing can be performed on-line (on the ultrasound system processor)) is configured to extend the first field of view of the first image by:
Registering the first image and the second image to establish a spatial relationship between the non-overlapping portion of the second field of view and the first field of view ([0028] which discloses registration information is used to align the first and second image. Examiner notes such a registration would establish a spatial relationship between any parts of the image including the non-overlapping portion of the second field of view. Such a spatial relationship can be seen in fig. 3), 
Adapting the first image to include at least a portion of the non-overlapping portion (see at least fig. 3. Examiner notes that fig. 3 depicts a composite image having an extended field of view as disclosed in [0012] and [0028]. Examiner thus notes the composite image of fig. 3 is an adaptation of the first image).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Schneider, as currently modified, to include the first field of view and the second field of view and extending the first field of view as taught by Hossack in order to update the reference image with any newly acquired image data as a result of movement with respect to the ultrasound transducer. 

    PNG
    media_image1.png
    413
    635
    media_image1.png
    Greyscale

Annotated fig. 3

Regarding claim 3, 
Hossack, as applied with respect to claim 2 above, further teaches wherein adapting the first image further comprises using the second image data from at least a portion of the overlapping portion of the second field of view to update a corresponding portion of the second image (See at least fig. 3 which includes the overlapping portion including a portion thereof)

Regarding claim 4,
Schneider, as modified, teaches the elements of claim 3 as previously stated. 
Hossack further teaches wherein updating the corresponding portion of the first image further comprises averaging the second image data and the first image data at corresponding positions within the overlapping portion of the second field of view ([00089] which discloses during image composition, pixel values are preferably averaged based on the pixel levels in the overlapping regions of the two registered frames)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Schneider, as currently modified, to include averaging the second image data and the first image data as taught by Schneider in order to generated the extended field of view image accordingly. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider, Deladi, and Panescu as applied to claim 1 above, and further in view of Hansen et al. (US 20160354057), hereinafter Hansen.
Regarding claim 5, 
Schneider, as modified, teaches the system set forth above but fail to teach that continually extracting the current image from the stream of live ultrasound images further comprises determining the current position of the interventional device by performing an edge detection method on the current image data to determine an outline of the interventional device.
Hansen, in a similar field of endeavor involving ultrasound imaging, teaches determining the current position of an interventional device (at least fig. 3 (306) and corresponding disclosure in at least [0030]) by performing an edge detection method on the current image data to determine an outline of the interventional device ([0037]- [0038] which discloses the processor 116 may, for instance, implement an edge-detection algorithm within the specified volume, such as the volume corresponding to the aortic root, in order to identify the catheter 306 and After identifying an edge of the catheter 306, the processor 116 may then calculate a line based on the results of the edge detection and compare the position and orientation of the calculated line (representing the position of the catheter 306) with the position and orientation of the guideline 304 (representing the intended insertion path).
It would be obvious to one skilled in the art before the effective filing date to modify Shneider, as currently modified, to include by determining the current position of the interventional device by performing an edge detection method on the current image data to determine an outline of the interventional device, as taught by Hansen in order to better visualize the interventional device (Hansen [0038]).


Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider, Deladi, and Panescu as applied to claim 11 above, and further in view of Friedman (US 20030045796 A1).
Regarding claim 15,
Schneider, as modified, teaches the elements of claim 11 as previously stated. Schneider fails to explicitly teach wherein the at least one processor is further configured to update the reference image by extracting from the stream of live ultrasound images a second reference image that shows the anatomical feature at a later time).
Friedman, in a similar field of endeavor involving ultrasound imaging, teaches updating a reference image by extracting a second reference image that shows an anatomical feature at a later time ([0010] which discloses a reference cine image may be continuously updated and [0021] which discloses a reference image is automatically captured and after a predetermined amount of time passes the reference image is re-captured thus extracting a second reference image).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Schneider, as currently modified, to include extracting a second reference image as taught by Friedman in order to ensure the reference image lags behind the live image by a pre-determined amount (Friedman [0010]). Such a modification ensures the reference image does not differ from the live image by a significant amount. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204. The examiner can normally be reached Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOKE LYN KLEIN/Examiner, Art Unit 3793     

/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793